Case 8:18-cv-02869-VMC-CPT Document 118-7 Filed 08/23/19 Page 1 of 1 PagelD 1260

Case 8:18-cv-02869-VMC-CPT Document 14-5 Filed 12/17/18 Page 2 of 4 PagelD 80
Monday, December 10, 2018 at 2:05:51 PM Eastern Standard Time

Subject: Re: Cease and Desist

Date: Monday, November 12, 2018 at 10:40:22 AM Eastern Standard Time
From: Chris Frankel

To: Marcie Moreno

cc: Jordan Susman

Attachments: image001.jpg, image002.jpg

Mr. Susman

| am in possession and acknowledge your communication below. | take great exception to your allegation
regarding a breach of Confidentiality on my part. | have not knowingly committed a breach of any component
of my agreement. If you are in possession of any specifics regarding the alleged breach, kindly reply and | will
respond appropriately.

In accordance with your demand, | am willing to search for any Confidential documents that may be in my
possession. Please let me know what documents you believe | have that are confidential and | will provide
those to you. If you are not able to provide specifics pertaining to the documents you seek, simply let me
know and | will provide a copy of all documents and communication from your clients which are in my

possession.

| await your reply regarding the detail pertaining to your breach allegations and the documents you are
searching for.

Chris Frankel

From: Marcie Moreno <mmoreno@harderllp.com>
Date: Friday, November 9, 2018 at 5:15 PM

To: Chris Frankel <chrisfrankel13 @gmail.com>

Cc: Jordan Susman <jsusman@harderllp.com>
Subject: Cease and Desist

Please see the attached correspondence from attorney Jordan Susman.
For your ease of reference, the text of the letter is pasted below.

EXHIBIT

Deponent: A
Dear Mr. Frankel: Depodate: _@ (3
Reporter:

 

 

 

ik

a@\ Anthem Reporting, LLC

 

This firm represents Scottsdale Capital Advisors Corporation, Alpine Securities Corporation, Cayman Securities
Clearing and Trading LTD and the Hurry Family Revocable Trust (collectively, “SCA Parties”). We write in connection
with your numerous material breaches of the Non-Disclosure and Confidentiality Agreement dated June 22, 2015
(the “Agreement”) between you, on the one hand, and the SCA Parties, on the other hand, a copy of which is
enclosed with this letter.

You have breached the Agreement by, among other things, disclosing Confidential Information to third parties and
using Confidential Information in connection with a competing business, “Confidential Information” is defined in the
Agreement, in part, as “any data or information that is proprietary to the Discloser and not generally known to the

4 Page 1 of 3
